Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-20 is/are pending in the application.

	Priority
The application has claimed priority based on U.S. prior filed Application Serial No. 17/014,661 (now U.S. Patent No. 11,144,161) filed on September 8, 2020.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The claimed invention recites (claim 1 as representative of the independent claims) recites “On a computing device comprising a first touch screen display comprising a first coupled side that is rotatably coupled to a second coupled side of a second touch screen display, a method for performing capacitive touch detection to reduce crosstalk, the method comprising: at a first time: in the first touch screen display, providing a first signal at a first phase to a first drive electrode in a first frequency region abutting a first non-coupled side that is opposite to the first coupled side, and providing another signal at a second phase different from the first phase to another drive electrode in another frequency region of the first touch screen display, wherein the another frequency region is located between the first frequency region and the first coupled side; and in the second touch screen display, providing a second signal at the second phase to a second drive electrode in a different frequency region abutting a second non-coupled side that is opposite to the second coupled side of the second touch screen display, and providing an additional signal at the first phase to an additional drive electrode in an additional frequency region of the second touch screen display, wherein the additional frequency region is located between the different frequency region and the second coupled side, wherein providing the first signal at the first phase and the another signal at the second phase allows the computing device to distinguish between capacitive touch inputs associated with the first signal and the another signal.”

The following prior arts are representative of the state of the prior art:  
Krah et al, U.S. Patent Publication No. 20080309625 (multiple simultaneous frequency detection)
Zachut et al, U.S. Patent Publication No. 20090127005 (detection with a digitizer system)
Shen et al, U.S. Patent Publication No. 20130194225 (touch panel excitation using drive signal having time-varying characteristics)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including at a first time: in the first touch screen display, providing a first signal at a first phase to a first drive electrode in a first frequency region abutting a first non-coupled side that is opposite to the first coupled side, and providing another signal at a second phase different from the first phase to another drive electrode in another frequency region of the first touch screen display, wherein the another frequency region is located between the first frequency region and the first coupled side; and in the second touch screen display, providing a second signal at the second phase to a second drive electrode in a different frequency region abutting a second non-coupled side that is opposite to the second coupled side of the second touch screen display, and providing an additional signal at the first phase to an additional drive electrode in an additional frequency region of the second touch screen display, wherein the additional frequency region is located between the different frequency region and the second coupled side.	

These features find support at least at paragraphs 0026-0046 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-20 are allowed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuo et al, U.S. Patent Publication No. 20130285976 (capacitive sensing nodes), Qiao et al, U.S. Patent Publication No. 20160370912 (multiple matrix differential touch sense).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625